DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species C2 (Figure 18) in the reply filed on May 9, 2022 was acknowledged.
Claim Objections
Claims 340-342 are objected to because of the following informalities:  
Regarding claim 340, the subject matter within parentheses (line 3) of the claim is not clear in that it is not clear whether it is positively reciting a limitation or not.  The Examiner suggest deleting this subject matter in order to overcome this objection.
Regarding claim 341, on line 2, and in claim 342, on line 8, the modifier “substantially” is not clear because it is not clear the extent to which this modifier modifies the scope of the structure it is associated with.  In order to overcome this objection, the Examiner suggest deleting the term.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 305, 307-312, 314-316, 332, 334-239, and 341 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ben Muvhar et al (US 2005/0055082; hereafter referred to as BM).  Mapping from base claim 305, BM anticipates the claim language where:
The “intracranial stent having an expanded state and an unexpanded state” as claimed is the flow reducing implant (100, 1600) of BM; see Figures 1, 2, 6A, 6B, and 11 as well as paragraphs 132-134 and 219);
The “first end portion defining a first bore” as claimed is one flared section or shoulder (200, 202, 1602); 
The “second end portion spaced apart from the first end portion and defining a second bore” as claimed is the other flared section or shoulder;
The “central portion extending between the first and second end portions and defining a central bore, the central bore being in communication with the first and second bores” as claimed is the narrow section (204, 1624);
The “the central portion having an external diameter that is smaller than respective external diameters of the first and second end portions when the intracranial stent is in the expanded state” as claimed is clearly illustrated in the previously cited figures of BM;
The “external diameter of the central portion being 1 mm to 3 mm and the external diameters of the first and second end portions each being 2 mm to 5 mm” as claimed is met where the external diameter of the central portion is 1.30 mm (1.30 mm = 1 mm (inner diameter) + 0.15 mm (one wall thickness) + 0.15 mm (the opposed other wall thickness)) and where the external diameter of the end portions is 2.30 mm (2 mm + 0.15 mm + 0.15 mm)
The “first and second end portions are sized to engage an arterial wall of an intracranial vessel when the intracranial stent is in the expanded state, and the central portion, the first end portion, and the second end portion are sized to pass within a bore of a stenosis in the intracranial vessel when the intracranial stent is in the unexpanded state” is related to the intended use of the device where the arterial wall can be of any organism that has an intracranial vessel; i.e. a large diameter range from at least the size of a mouse vessel to that of an elephant.
                                    
    PNG
    media_image1.png
    706
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    685
    media_image2.png
    Greyscale

Regarding claim 307, the limitations are based upon the intended use of the device that must be interpreted broadly where the stenotic material can be of unspecified size and shape.
Regarding claim 308, the length of the narrow section can be 5 mm; see paragraph 133 of BM.
Regarding claims 309 and 312, since the size and compressibility characteristics of the stenotic material are not disclosed, the Examiner asserts that the claim language is fully met by BM.
Regarding claim 311, the 0.9 ratio disclosed in paragraph 134 reads on the claimed ratio.
Regarding claim 315, the Applicant is directed to see Figure 3C of BM for the unexpanded form of the device.
Regarding claim 335, the Applicant is directed to see paragraph 22 of BM.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 306, 313, 320-323, 340, and 342 are rejected under 35 U.S.C. 103 as being unpatentable over BM alone.
Regarding claims 306, 320-323, and 342, BM meets the claim language as explained in the Section 102 rejection supra but does not disclose an external diameter of 0.6 mm or less in the unexpanded state as claimed.  While BM does not disclose the claimed range, BM does disclose a broad range of diameters including diameters as small as 1.30 mm “or any smaller, larger, or intermediate diameter”; see paragraph 133. Therefore, it would have been considered obvious to an ordinary person of the art to make a device with an external diameter of 0.6 mm or less because a recitation of relative dimensions would not perform differently than the prior art device; see MPEP 2144.04 IV A, where it cites the following:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
  
Regarding claims 313 and 340, BM discloses coating the device with pharmaceuticals but not the particular pharmaceuticals as claimed; see paragraphs 42, 145, 212, 210, and 290.  However, the mere selection of a pharmaceutical that performs a function that BM desires (see paragraphs 210 and 290) would have been considered clearly obvious to one of ordinary skill within the art in order to promote angiogenesis and improve outcomes.
Regarding claim 322, the Applicant is directed to see paragraph 134 of BM.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoganson et al (US 2003/0074049; see Figure 4), Walzman (US 9,775,730), Rood et al (US 2014/0330305), and Toomey et al (US 2013/0138219) are considered relevant to the claimed invention and/or US equivalents to references of record.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774